t c memo united_states tax_court leon steinhardt petitioner v commissioner of internal revenue respondent docket no 20658-17l filed date leon steinhardt pro_se wendy c yan for respondent memorandum opinion gerber judge this collection review case filed pursuant to sec_6330 was calendared for trial at the richmond virginia session of the court scheduled to commence on date on date the court filed respondent’s motion for summary_judgment and the supporting declaration of settlement officer stephan r harding so harding on date the court filed petitioner’s notice of objection to motion for summary_judgment and motion to remand background respondent determined federal_income_tax deficiencies against petitioner for and based on substitutes for returns respondent prepared pursuant to sec_6020 and on date the court entered a decision in docket no for those years petitioner also failed to file federal_income_tax returns for and on date respondent sent petitioner a letter requesting that petitioner file federal_income_tax returns for and or agree to the proposed deficiencies pursuant to the substitutes- for-returns procedures respondent prepared substitutes for returns for and pursuant to sec_6020 on date respondent sent notices of deficiency to petitioner’s virginia beach virginia address for and those notices were sent via certified mail to the same address petitioner used on 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure his petition to this court petitioner did not challenge the proposed deficiencies for and and respondent assessed the deficiencies based on the substitutes for returns on date respondent issued petitioner a notice_of_intent_to_levy and your right to a hearing relating to and years in issue on date petitioner timely submitted his form request for a collection_due_process or equivalent_hearing requesting a collection_due_process_hearing for the years in issue on the form petitioner stated that he was disputing these alleged taxes or penalties associated with these taxes and strongly believe s that he do es not owe them and requested a face-to-face hearing closer to his home petitioner also requested consideration of collection alternatives i f at the end of his hearing it is proven that he owe s the tax although he did not check any of the respective boxes relating to collection alternatives on date so harding from respondent’s appeals_office in atlanta georgia sent petitioner a letter acknowledging that respondent received 2the notice_of_determination references respondent’s letter dated date the record includes and both respondent’s counsel and petitioner reference a letter dated date the date reference appears to be a typographical error on respondent’s part petitioner’s form relating to the years in issue and scheduling a telephone conference for date so harding informed petitioner that he was not permitted to dispute the liabilities for and because petitioner had previously disputed these liabilities in a collection_due_process_hearing since so harding was unable to verify petitioner’s receipt of the notices of deficiency for and he informed petitioner that he could challenge the underlying liabilities relating to and but needed to provide his and amended federal_income_tax returns so harding also informed petitioner that he could qualify for a face-to-face collection_due_process_hearing if he was in current compliance with his filing_requirements in order for so harding to consider collection alternatives he requested that petitioner provide the following information a completed form 433-a collection information statement for wage earners and self-employed individuals a completed form 433-b collection information statement for businesses and signed tax returns for and or proof of his compliance with filing_requirements so harding requested additional information including a form_656 offer_in_compromise and financial information on date petitioner called so harding and informed him that he would not be calling in for the collection_due_process telephone hearing petitioner also sent so harding a letter dated date which stated i will not be able to participate in the telephone conference you scheduled for date petitioner also alleged that he was entitled to a face-to-face collection_due_process_hearing the assignment of his hearing to the atlanta georgia appeals_office was in error because he resided in virginia beach virginia and he was able to dispute the liabilities relating to and because he believe d that the amounts of interest and penalties were incorrect and the irs makes a lot of mistakes additionally petitioner contended that he had not received a notice_of_deficiency for or so harding’s date letter gave petitioner days to provide the requested information and days to provide the federal tax returns petitioner did not provide the requested information before the scheduled collection_due_process_hearing nor did he request additional time to collect the information so harding did not contact petitioner after reviewing petitioner’s letter which did not include the requested information before the issuance of the notice_of_determination so harding reviewed the information available to him including the information returns provided by third- party payors he determined that petitioner would have a filing requirement for each of hi sec_2010 through taxable years additionally he determined respondent had grounds for making the and assessments and that the notices of deficiency were mailed to petitioner’s last_known_address via certified mail although delivery could not be established so harding determined that although petitioner can and does dispute these and tax assessments no documentation has been provided to indicate the amount of the dispute or evidence to support a reduction of these assessments so harding also determined that all penalty and interest assessments for the years at issue appear correct after he had considered all of information available to him on date respondent issued to petitioner a notice_of_determination sustaining the notice_of_intent_to_levy relating to the years in issue on date petitioner while residing in the state of virginia filed his petition with the court disputing the notice_of_determination on his petition petitioner stated that t he irs never gave him a face-to- face hearing ignoring his request for a collection_due_process_hearing respondent contends that petitioner did not qualify for a face-to-face hearing 3the case activity record states that the post office does not hol d sic the proof of delivery on line back to when these notices were issued and proof of delivery or intentional refusal of delivery cannot be established petitioner did not explicitly challenge in his petition the underlying liability for or or his receipt of the notices of deficiency for and respondent contends in his motion for summary_judgment that petitioner conceded the underlying tax_liabilities for the years in issue petitioner challenged respondent’s contention regarding the concession of the underlying liabilities in his notice of objection petitioner stated that he had raised numerous issues in his date letter including that he objected to a settlement officer from atlanta holding the hearing he did not receive notices of deficiency for and and he wished to dispute the penalties and interest for and in his motion to remand petitioner again contended that the case should be remanded to the irs appeals_office for a face-to-face hearing discussion either party may move for summary_judgment on all or any part of the legal issues in controversy rule a the court may grant summary_judgment only if there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b see 85_tc_527 as the moving party respondent bears the burden of proving that no genuine dispute exists as to any material fact and that respondent is entitled to judgment as a matter of law see 98_tc_518 aff’d 17_f3d_965 7th cir the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings rule d see sundstrand corp v commissioner t c pincite in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party ie petitioner in this case 115_tc_554 naftel v commissioner t c pincite where the record viewed as a whole could not lead a reasonable trier of fact to find for the nonmoving party there is no genuine issue for trial 475_us_574 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations see sec_6330 see also 122_tc_287 generally the court may consider only those issues that the taxpayer properly raised during the hearing see sec_301_6330-1 q a-f3 proced admin regs see also 129_tc_107 magana v commissioner t c at a collection_due_process_hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying liability or did not otherwise have an opportunity to dispute that liability sec_6330 rule b however requires petitioner to include in his petition clear and concise assignments of each and every error which petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed conceded see 138_tc_228 westby v commissioner tcmemo_2007_194 the petition contained only arguments relating to respondent’s failure to provide him a face-to-face collection_due_process_hearing petitioner however contended in his notice of objection that he indirectly challenged the underlying liabilities relating to the years in issue and the receipt of the notices of deficiency relating to and in his petition and explicitly challenged these issues in a letter to so harding irrespective of whether he conceded his underlying liabilities petitioner cannot challenge his underlying tax_liabilities for and petitioner previously disputed the underlying liabilities for those years and on date the court entered a decision against him in docket no for those years when the underlying tax_liability is not at issue the court reviews the determinations regarding the collection action for abuse_of_discretion 114_tc_176 petitioner challenged the underlying liabilities for and and so harding determined that petitioner could do so petitioner however did not participate in the collection_due_process_hearing or provide to the settlement officer his amended and federal_income_tax returns petitioner did not properly dispute the underlying tax_liabilities for the years at issue and accordingly the court will not consider any adjustments to the amounts see goza v commissioner t c pincite sec_301_6330-1 q a-f3 proced admin regs the court reviews the determinations regarding the collection action for the years in issue for abuse_of_discretion pursuant to this standard the taxpayer must prove that the determination was arbitrary capricious or without sound basis in fact or law see 114_tc_604 112_tc_19 collection_due_process hearings are informal may consist of one or more oral or written communications between an appeals officer and the taxpayer and do not require the appeals officer and the taxpayer to have a face-to-face conference see sec_301_6330-1 q a-d6 proced admin regs while petitioner contends that he was denied a face-to-face collection_due_process_hearing this court has consistently held that a face-to-face hearing is not required pursuant to sec_6320 or sec_6330 and a proper collection_due_process_hearing may be held by telephone or by correspondence under certain circumstances see 115_tc_329 rice v commissioner tcmemo_2009_169 huntress v commissioner tcmemo_2009_161 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir a taxpayer may request a face-to-face collection_due_process_hearing at the appeals_office closest to the taxpayer’s residence see sec_301_6330-1 q a-d7 proced admin regs however a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless another taxpayer would be eligible for the alternative in similar circumstances see id q a-d8 for example if a taxpayer is not in compliance with his filing obligations or has not made certain required deposits of tax as set forth in form_656 no face-to-face conference will be granted to the taxpayer if he wishes to make an offer-in- compromise but has not fulfilled these obligations id so harding informed petitioner that he needed to be in compliance with his federal_income_tax filing obligations in order to qualify for a face to face hearing concerning collection alternatives from review of the information available to him so harding determined that petitioner had federal tax filing obligations for through petitioner however did not provide any of the information requested including whether he was in compliance with hi sec_2010 through federal_income_tax filing obligations and did not participate in the telephone collection_due_process_hearing accordingly the court concludes that there was no abuse_of_discretion in respondent’s determinations and respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
